United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 28, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30006
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SHANNON TAYLOR, also known as Shandoe,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 99-CR-50101-7
                       --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Shannon Taylor appeals the sentence imposed on remand

following his guilty-plea conviction for conspiracy to possess

with intent to distribute cocaine base.     He argues that the

district court used information protected by an immunity

agreement to calculate his sentencing range under the Sentencing

Guidelines in violation of U.S.S.G. § 1B1.8.     In view of the

evidence presented at the evidentiary hearing on remand, Taylor

has not shown that the district court erred in finding that the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-30006
                                  -2-

Government established the evidence used to calculate Taylor’s

offense level was obtained from legitimate independent sources --

his codefendants, Dale Anderson and Marcus Wemberly.     See United

States v. Cantu, 185 F.3d 298, 301 (5th Cir. 1999).

     Taylor also argues that his sentence should be vacated in

view of Blakely v. Washington, 124 S. Ct. 2531 (2004).     Taylor

acknowledges that the issue is foreclosed by United States v.

Pineiro, 377 F.3d 464, 473 (5th Cir. 2004), petition for cert.

filed, (U.S. July 14, 2004) (No. 04-5263), but states that he is

raising it to preserve it for further review.**    “[O]nly those

discrete, particular issues identified by the appeals court for

remand are properly before the resentencing court.”     United

States v. Marmolejo, 139 F.3d 528, 530 (5th Cir.1998) (“Marmolejo

II”).     In Taylor’s first appeal, this court vacated his sentence

because Taylor’s plea agreement contained a use immunity

agreement and remanded for an evidentiary hearing concerning

whether the Government obtained the information in the

Presentence Report concerning the drug quantity attributable to

Taylor from an independent source.     Taylor, 277 F.3d at 725-27.

Therefore, this was the only issue before the district court on

remand.     Because Taylor could not have challenged the sentencing

enhancements in the district court on remand, he may not raise

this issue on appeal after remand.     See Marmolejo II, 139 F.3d at



     **
        In Pineiro, this court held that Blakely does not apply
to the federal Sentencing Guidelines. Id.
                            No. 04-30006
                                 -3-

530.    Therefore, we will not address Taylor’s argument that the

district court erred in calculating his sentence under the

Guidelines in view of Blakely.

       AFFIRMED.